Citation Nr: 0317517	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  00-07 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for residuals of 
frostbite of the hands and feet. 

4.  Entitlement to an increased (compensable) disability 
evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran, his wife and G.M. 


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968, and from July 1968 to June 1986.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating action of the RO 
which, inter alia, denied the claims on appeal.  The veteran 
was sent notice of this decision in August 1999.  He 
submitted a notice of disagreement (NOD) in September 1999 
with regard to the claims of service connection.  In the NOD, 
the veteran also expressed disagreement with the RO's denial 
of a claim of service connection for a bilateral knee 
disability.  The RO issued a statement of the case (SOC) in 
March 2000, including the issue of service connection for a 
bilateral knee disability.  A substantive appeal was received 
in April 2000.  

The RO reviewed the veteran's substantive appeal and accepted 
that statement as an NOD with regard to the RO's July 1999 
denial of a claim for increased rating for bilateral hearing 
loss.  The RO issued an SOC addressing that issue in July 
2002 and the veteran perfected an appeal with regard to the 
claim for increase in August 2002.

In a November 2002 letter to the veteran, the RO requested 
that he clarify to which issues the August 2002 substantive 
appeal was intended to refer.  The RO pointed out that the 
veteran presently had two separate appeals pending and 
detailed the issues pertaining to each appeal.  In a November 
2002 response, the veteran specifically stated that he was 
appealing the issues of service connection for hypertension, 
a back condition and residuals of frostbite and increased 
rating for bilateral hearing loss.  The Board finds that the 
veteran perfected his appeal with regard to the claim for 
increase and construes that statement as a withdrawal of his 
claim of entitlement to service connection for a bilateral 
knee disability.  38 C.F.R. § 20.204(b) (2002).  Thus, the 
issues presently before the Board are limited to those noted 
on the title page. 

The veteran had requested a hearing before a Member of the 
Board (now, Veterans Law Judge).  However, in a May 2003 
response to an inquiry by the Board's Administrative Service, 
the veteran indicated that he no longer wanted a hearing.

The Board's decision on the claims for service connection for 
hypertension and for the residuals of frostbite is set forth 
below; however, the claims for service connection for a low 
back disability and for an increased rating for bilateral 
hearing loss are addressed in the remand following the 
decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims decided on appeal has been 
accomplished.  

2.  The veteran's service medical records are silent for any 
diagnosis of hypertension and there is no competent evidence 
of a nexus between the currently diagnosed hypertension and 
service, to include medical evidence of hypertension 
manifested to a compensable degree within one year of the 
veteran's separation from service.  

3.  The veteran's service medical records are silent for any 
treatment or diagnosis of frostbite, and there is no 
competent evidence that the veteran currently suffers from 
any residuals of frostbite of the hands and feet. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).  

2.  The criteria for service connection for residuals of 
frostbite of the hands and feet are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision at this 
time, as all notification and development action needed to 
render a fair decision on the issues herein decided has been 
accomplished.

Through the July 1999 rating decision, the March 2000 and 
July 2002 statements of the case and July 2002 and February 
2003 supplemental statements of the case, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefits he seeks, the evidence 
that has been considered in connection with his appeal, and 
the bases for the denial of the claims.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been afforded ample opportunity to submit information and 
evidence.  

The Board also finds that, as regards the claims being 
decided, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA, has also been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In July 1998, the RO 
notified the veteran that it was attempting to obtain medical 
treatment records from Clarksville Memorial Hospital and 
Blanchfield Army Community Hospital (Blanchfield) at Fort 
Campbell, Kentucky.  Records were received from Clarksville 
Memorial Hospital later that month.  In July 2000, the RO 
notified that veteran that it was again requesting treatment 
records from Blanchfield.  

In August 2000, Blanchfield responded that the veteran's 
records were "signed out for treatment" outside that 
facility.  In September 2000, the RO contacted Blanchfield 
and asked that the requested records be forwarded to the RO 
if those records have been returned; if not, the request 
should be forwarded to the facility in possession of the 
records.  In an October 2000 response, Blanchfield reported 
that a search of clinical and outpatient records files 
revealed no records and the veteran's medical records had 
been signed out for treatment outside the facility.  It was 
recommended that the RO contact the veteran for locate the 
records.  In an October 2000 letter to the veteran, the RO 
informed him of the failed attempts to obtain records from 
Blanchfield and requested that he submit any copies of 
records he may have in his possession.  

In June 2002, the RO submitted another request for treatment 
records to Blanchfield and notified the veteran of that 
request.  In June 2002, records dated from May 2002 were 
received from Blanchfield.  

Additionally, the Board finds that all necessary development 
has been accomplished in connection with the claims being 
decided herein.  The veteran testified at a hearing at the 
RO.  Moreover, the RO has undertaken reasonable and 
appropriate efforts to assist him in obtaining the evidence 
necessary to substantiate his claims, including requesting 
that the veteran submit additional evidence, obtaining VA 
treatment records, attempting to obtain pertinent treatment 
records Blanchfield and arranging for the veteran to undergo 
a VA examination in connection with his claim for increase.  
Neither the veteran nor his representative has identified, 
and the record does not otherwise indicate the existence of, 
any additional medical or other relevant evidence that is 
necessary for a fair adjudication of the claims that is 
available, but has not been obtained.     

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of his claims 
of service connection for hypertension and for the residuals 
of frostbite at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
These claims are ready to be considered on the merits.

II.  Background

A careful review of the veteran's service medical records 
reveals no findings or complaints pertaining to hypertension 
or frostbite of the hands and feet.  The report of a March 
1968 separation examination from the veteran's first period 
of service did not include a blood pressure reading and was 
silent for any pertinent defects or significant history.  The 
report of a January 1986 retirement examination included a 
blood pressure reading of 134/86, but was silent for any 
pertinent defects or significant history.  Clinical 
evaluation of the upper extremities and skin was considered 
normal.  The only defect noted with regard to the feet was 
asymptomatic pes planus.  An ECG was characterized as normal.  

Blood pressure readings noted on periodic physical 
examinations during service were as follows:  March 1967, 
140/80; July 1968, 124/72; March 1969, 120/76; May 
1976,128/88; May 1983, 122/78.  
 
Blood pressure readings noted elsewhere in the service 
medical records were as follows:  July 1974, 130/90; 
September 1981, 130/80; July 1983, 120/74; September 1983, 
130/82; September 1984, 122/82.  An August 1985 record 
detailing treatment afforded the veteran immediately after he 
was involved in a motor vehicle acceded included a blood 
pressure reading of 151/95.  

Post-service medical records include the report of a November 
1986 VA examination at which the veteran reported a history 
of hearing loss and complained of frostbite to the hands and 
feet.  The examination report noted no history of 
cardiovascular disease.  The veteran's blood pressure was 
recorded as 148/86, sitting.  The examiner noted that the 
veteran had a history of frostbite to the fingers and toes 
while serving in Korea in 1978 which was symptomatic only in 
winter time.  The diagnoses included history of frostbite, 
fingers and toes.  There was no diagnosis or comment 
regarding hypertension.  

Records from Blanchfield detail September 1997 treatment for 
an allergic reaction to bee stings.  

VA treatment records include a May 1998 chart entry detailing 
the veteran's initial visit.  He was noted to have a past 
history of hypertension, treated in 1992, although the 
veteran did not recall his blood pressure measurements at 
that time.  The assessment included hypertension.  

In numerous written statements and in testimony at a May 2000 
personal hearing at the RO, the veteran related that he was 
first treated for hypertension in 1987.  He asserts that he 
had abnormal blood pressure readings during service.  With 
regard to the claimed residuals of frostbite, the veteran 
testified that he suffered frostbite while on a field 
exercise in 1978 when the temperature was minus 20 degrees 
Fahrenheit.  He testified that he was treated in the field 
only; he didn't require further treatment.  Testimony at the 
May 2000 hearing was limited to the service connection 
issues.  

III.  Service Connection 

The veteran contends that he suffers from hypertension and 
the residuals of frostbite to the hands and feet as a result 
of service.  In general, service connection may be 
established for disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
of a pre-existing injury or disease in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury which was 
incurred in or aggravated by service.  38 C.F.R. §§ 3.102, 
3.303(d).  Service connection may also be granted for certain 
diseases, including hypertension, if manifested to a 
compensable degree within one year following discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Thus, service connection will be established when a 
claimant has a current disability that is related to an 
injury or disease incurred (or aggravated) in service.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  

The veteran's service medical records are negative for any 
diagnosis of hypertension or frostbite during service.  
Although numerous blood pressure readings were obtained while 
the veteran was on active duty, those readings do not show 
that his diastolic pressure was predominantly 90 mm. or 
greater, or that his systolic pressure was predominantly 160 
mm. or greater.  Pursuant to 38 C.F.R. § 4.104, Diagnostic 
Code 7101, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  Under these criteria, the 
veteran's in-service blood pressure readings do not support a 
finding that he had hypertension during service.

As for the claimed frostbite, the Board notes that, in 
addition to the absence of any treatment documented in the 
service medical records, there was no pertinent history or 
diagnosis noted at separation.  

The report of a November 1986 VA examination report was 
silent for any diagnosis of hypertension, but did note a 
history of frostbite.  Post-service medical records are 
silent for any complaints or treatment pertaining to the 
hands or feet, to include residuals of frostbite.  

The veteran asserts that he was diagnosed with hypertension 
at Blanchfield in 1987; however, those records are 
unavailable.  The first notation of hypertension in the 
records is the May 1998 VA chart entry noting the veteran's 
report that he was treated for hypertension in 1992 and a 
current diagnosis of hypertension.  There is no medical 
evidence associating the current diagnosis of hypertension 
with service.  Although records of medical treatment during 
the first post-service year are not available through no 
fault of the veteran's, the fact remains that there is no 
competent evidence of a nexus between hypertension and 
service, to include evidence that hypertension was manifest 
to a compensable degree within the first post-service year.  
The veteran's assertions that hypertension was diagnosed in 
1987 does not constitute a diagnosis of the condition within 
the first post-service year.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995) (an appellant's statement about what a 
physician told a lay claimant does not constitute the 
requisite medical evidence of a medical diagnosis or of 
medical etiology).    

Upon review of the record, the Board finds that the competent 
evidence of record shows that in-service blood pressure 
readings were within normal limits, and that the first 
suggestion of hypertension does not appear in the record 
until many years after separation from service.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim that hypertension was incurred in 
service.  

With regard to the claimed residuals of frostbite, the Board 
acknowledges the November 1986 VA examination report that 
recorded the veteran's stated history of frostbite during 
service and his current complaints; however, that report does 
not include any interpretation or elaboration on that 
reported history.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence.").  In addition, the veteran's service medical 
records and post-service treatment records show no related 
complaints.  

Even accepting, as credible, the veteran's assertions that he 
suffered frostbite of the hands and feet in service and 
continues to suffer symptoms during cold weather, the claim 
of service connection for residuals of frostbite must be 
denied because of the absence of any evidence that he 
currently has that condition.  As indicated above, Congress 
has specifically limited entitlement to service connection 
for disease or injury to cases where such incidents have 
resulted in a disability.  See 38 U.S.C.A. § 1110, 1131.  
Hence, in the absence of proof of a present disability (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In the instant case, the claims 
for service connection for the residuals of frostbite of the 
hands and feet must be denied because the first essential 
criterion for a grant of service connection has not been met.  
As indicated above, there is no medical evidence that the 
veteran has residuals of frostbite; hence, there is nothing 
upon which to predicate a grant of service connection.

In adjudicating the claims of service connection, the Board 
has considered the veteran's own assertions, offered in 
testimony during the hearing on appeal and in written 
statements in support of the claims.  However, as a layperson 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter, such as the etiology of the claimed disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

For all the foregoing reasons, the claims for service 
connection for hypertension and for the residuals of 
frostbite of the hands and feet must be denied.  In reaching 
this decision, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the competent evidence neither 
supports nor is in relative equipoise on the question of 
whether the veteran current has hypertension that is 
medically related to service, or any current residuals of 
frostbite, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 55-57.  

As a final point, the Board notes that it considered the 
possibility of obtaining a VA medical examination and/or 
opinion that specifically addresses the issues of whether the 
veteran's hypertension disorder was incurred in service and 
whether he is suffering the residuals of frostbite incurred 
in service.  (See 38 U.S.C.A. § 5103A(d), calling for an 
examination or opinion when necessary to make a decision on a 
claim).  However, as discussed in detail above, examinations 
during service and at retirement from active duty repeatedly 
showed his blood pressure was normal and those records for 
silent for any findings or complaints relative to frostbite.  
The earliest evidence of hypertension does not appear in the 
record until many years following his retirement from 
service.  The veteran's statements regarding in-service 
manifestations of hypertension and frostbite are clinically 
unsupported, contradicted by the records, and, because he is 
a layperson, not reliable.  In light of this record, the 
Board believes that any opinion obtained regarding a 
relationship between his military service and his claimed 
hypertension disorder and residuals of frostbite would be 
based on sheer speculation.  Given this record, and in light 
of the  duties imposed the VCAA, the Board has determined 
that further examination is not necessary for the Board to 
reach a decision in this case.


ORDER

Service connection for hypertension is denied.  

Service connection for residuals of frostbite of the hands 
and feet is denied.


REMAND

The veteran claims that his currently demonstrated back 
disability was incurred in service.  Service medical records 
include complaints of low back pain in November 1970 and 
December 1972.  The veteran testified at the May 2000 
personal hearing that he first experienced back pain during 
service while working in aircraft maintenance.  He testified 
that he sought treatment at one time, but treated himself 
throughout the remainder of his service and after retirement 
until he underwent disc surgery in 1989.  A service colleague 
of the veteran's testified that she was a licensed practical 
nurse and she recalled that the veteran complained of back 
pain while they were on active duty together.  

The Board also finds that additional development of the claim 
is warranted.  In claims for disability compensation, the 
VCAA requires VA to make reasonable efforts to assist all 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, such assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).

In this case, the veteran contends that he is suffering from 
a back disability which is related to service.  Records 
obtained by the RO include reports referable to 1989 back 
surgery.  To date, the veteran has not been afforded a VA 
examination in connection with his claim, and there is 
otherwise no medical evidence of record commenting on the 
relationship, if any, between any back complaints in service 
and current back disability.  As the Board finds that such an 
opinion is needed to fairly resolve the issue on appeal, the 
RO should arrange for the veteran to undergo a VA examination 
for this purpose.  .

Prior to arranging for the veteran to undergo examination, 
the RO must obtain and associate with the claims file all 
records of pertinent outstanding medical treatment, to ensure 
that the record is complete and that the examiner has the 
veteran's fully documented medical history.  

With regard to the claim for increase, the veteran contends 
that his service-connected bilateral hearing loss is more 
severe than the current rating indicates.  He submitted a 
claim for increased rating for bilateral hearing loss in May 
1998.  

He was last afforded a VA examination in January 1999.  The 
Board notes that, effective on June 10, 1999, the rating 
criteria for evaluating hearing loss were updated.  See 64 
Fed. Reg. 25208 (May 11, 1999).  Where the law or regulations 
change after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise, or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas, 
1 Vet. App. at 308.  Although the RO included both the old 
and new rating criteria in the July 2002 SOC, the Board 
points out that the only VA examination used to determine the 
applicability of the changed regulations was conducted prior 
to the effective date of the change.  

A review of the new regulations reveals that there were 
substantive changes made to regulations at 38 C.F.R. § 4.86 
regarding exceptional patterns of hearing impairment.  The 
criteria of 38 C.F.R. § 4.86 effective prior to June 10, 1999 
discussed the use of hearing aids in the conduction of 
audiometry examinations and the evidence used in award of 
service connection.  The regulations at 38 C.F.R. § 4.86 
effective on June 10, 1999, however, require that the use of 
Table VIa when specific audiometry and speech discrimination 
scores are noted on examination.  Specifically, 38 C.F.R. § 
4.86 requires that when the puretone thresholds at 1000, 
2000, 3000, and 4000 Hz are each 55 decibels or more or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and the puretone threshold in the ear is 70 decibels or more 
at 2000 Hertz, the roman numeral designation for hearing 
impairment in that ear is to be chosen from either Table VI 
or Table VIa, whichever results in the higher numeral.  That 
numeral was then to be raised to the next higher numeral.  
Under the provisions of 38 C.F.R. § 4.86, each ear was to be 
evaluated separately.

The most recent VA examination was in January 1999 and the 
record includes a May 1999 chart entry noting the veteran was 
seen for hearing aid measurements.  The Board is unable to 
determine from the current record whether there are findings 
dated after the January 1999 VA examination which would 
indicate that the veteran's hearing could have worsened to 
the extent that the revised rating criteria may apply.  Thus, 
another examination to determine the severity of hearing loss 
is warranted.   

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim for which the examination is scheduled.  
See 38 C.F.R. § 3.655 (2002).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims of 
service connection for a back disability 
and for an increased rating for bilateral 
hearing loss.  The letter should include a 
summary of the evidence currently of 
record and specific notice as to the type 
of evidence necessary to substantiate each 
claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran and his representative 
to submit any pertinent evidence in the 
veteran's possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.    

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, arrange for the veteran to 
undergo an appropriate VA examination of 
the back.  The entire claims file must be 
made available the physician designated 
to examine the veteran and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any currently 
demonstrated back disability is due to 
disease or injury incurred or aggravated 
in service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

4.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, arrange for the veteran to 
undergo a VA audiological examination to 
obtain information upon which to assess 
the current severity of bilateral hearing 
loss.  The entire claims file must be 
made available the physician designated 
to examine the veteran and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
an audiogram and any other necessary 
testing), should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should set forth all 
examination findings, to include 
audiogram results, in a printed 
(typewritten) report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
notification and development, and any 
additional notification and/or development 
deemed warranted, the RO should 
readjudicate the claims of entitlement to 
service connection for a back disability 
and to an increased rating for bilateral 
hearing loss in light of all pertinent 
evidence and legal authority.  
Adjudication of the claim for a higher 
evaluation for bilateral hearing loss must 
include specific consideration of both the 
former and revised applicable criteria.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of all pertinent legal 
authority VCAA laws and regulations, and 
clear reasons and bases for the RO's 
determinations) and afford the veteran 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



